



LICENSE AGREEMENT
This License Agreement (“Agreement”) is entered into effective as of February
25, 2020 (“Effective Date”) between, on the one hand, BlackRock, Inc.
(“Licensor”), a Delaware limited liability company, and, on the other, BlackRock
TCP Capital Corp., a Delaware corporation (“Licensee”), as follows:
RECITALS
WHEREAS, Licensor is a global asset manager that has acquired through diligent
effort over many years a premier reputation within the financial services and
investment management community for excellence in the fields of investing,
investment management, and the financial and operational management of companies
in which Licensor has made or supervised investments;
WHEREAS, Licensee acknowledges the fame and reputation of Licensor, and the
goodwill associated with the trade name and service mark BlackRock which is
owned by Licensor and used in commerce by Licensor in association with its
business and with the services it provides to investors, companies, and others;
and,
WHEREAS, subject to the terms set forth below, Licensee wishes to receive a
license, and Licensor wishes to grant Licensee a license, to use the BlackRock
mark in association with the commercial activities of Licensee, as more fully
defined below;
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follow:


1.
License

    
Subject to and conditioned upon Licensee’s compliance with all the terms of this
Agreement, Licensor grants to Licensee a nonexclusive, personal, revocable,
worldwide nontransferable license, without the right to delegate or sub-license,
to (i) use the trade name BlackRock as a component of the trade name of Licensee
in the manner depicted in Exhibit A, and (ii) to use the service mark BlackRock
as a component of the permitted variations of this service mark described in
Exhibit A in association with the services of Licensee. All rights not expressly
granted to Licensee are reserved to Licensor. The trade name and service mark
BlackRock, along with the permitted variations thereof licensed hereunder, are
hereinafter referred to collectively as the “Marks” and each individually as a
“Mark.”
2.
Ownership and Use of the Marks

    
2.1    Licensee stipulates and agrees that, subject only to the license granted
herein, all rights, title and interests in and to the Marks is and shall be
owned exclusively by Licensor. Licensee shall not take any action inconsistent
with Licensor’s ownership of the Marks, and covenants that it, acting alone or
together with others, shall not initiate any proceeding in any




1

--------------------------------------------------------------------------------





forum challenging the existence, validity, or enforceability of the Marks, or
any future variation of the Marks adopted by Licensor. All goodwill and
proprietary rights derived from the use by Licensee of the Marks shall inure to
Licensor’s benefit. At the request, and expense, of Licensor, Licensee shall
provide all cooperation requested by Licensor in connection with any effort by
Licensor to establish, perfect, or defend the Marks, or any Mark, or Licensor’s
rights therein, including, without limitation, providing exemplars and samples
of Licensee’s use of the Mark, executing commercially reasonable forms of
consent, assignment or release, and providing good faith testimony by affidavit,
declaration, deposition or any other means.
2.2    Licensee stipulates and agree that the Marks embody and symbolize the
goodwill of Licensor, and are associated with the highest quality services in
the fields of investment, investment management, financial services, and the
financing and management of operating businesses. All activities of Licensee
carried out under the Mark used as a trade name, and all products and services
provided under the Marks in commerce by Licensee, shall be of a nature and
quality consistent with the high quality and reputation of Licensor and of the
Marks, as reasonably determined by Licensor. At Licensor’s request, Licensee
shall provide all samples, and permit all inspections and audits reasonably
determined by Licensor to be necessary to assure and confirm Licensee’s
compliance with this quality standard. All uses of any Mark by Licensee shall be
made consistent with such reasonable use and style guidelines as are provided by
Licensor from time to time. Without limitation, Licensee shall not alter,
modify, or otherwise mutilate any Mark, and shall not create or develop any
variation or new version of the Marks. Except as otherwise permitted by
Licensor, Licensee shall designate each service mark use of a Mark with the
appropriate proprietary designation, such as, as appropriate to each mark, SM,
or ® and shall also provide the following notice, with the prominence
customarily given to such notices in the specific context of use:
[“BlackRock, BlackRock TCP Capital, and the BlackRock TCP Capital logo mark are
the proprietary names and marks of BlackRock, Inc., an independently operated
entity, and used with permission.”]
In all agreements, publications, and materials in which Licensee uses the Marks
as a trade name or as a component of its trade name, Licensee shall expressly
disclose, in writing, that Licensee is an independently operated entity, and
that, in dealing with Licensee, third parties shall have no recourse of any kind
against Licensor.
2.3    Licensee acknowledges that proper use of the Marks in compliance with
this Agreement is of benefit to Licensor through the increased fame and
reputation that will inure to Licensor through Licensee’s appropriate
activities. Hence, Licensee covenants that, subject to the terms of this
agreement and only for so long as this License Agreement remains in effect, it
may use the Marks as a component of its trade names, and in connection with all
services of Licensee that are of an appropriate nature and quality.
2.4    Licensee represents, warrants and covenants that: (i) they have the
authority to enter into this Agreement and perform all obligations under and
exercise all rights in compliance with, this Agreement; (ii) all uses of Marks
by Licensee shall be made in compliance with law and regulation, without breach
of any contractual obligation or duty imposed by law (such as tort duties); and
(iii) in its use of the Marks, Licensee shall not associate the Mark with any
product,


2

--------------------------------------------------------------------------------





service, or activity that violates, infringes, or otherwise misappropriates any
proprietary right or interest of any third party other than alleged rights in
the Marks.


3.    Term and Termination


3.1    The term of this Agreement shall be for a period of one (1) year
beginning on the Effective Date. Unless terminated pursuant to its terms, this
Agreement shall automatically renew for successive one-year terms.


3.2    Notwithstanding the above, the license grant set forth herein to
Licensee, or, at Licensor’s discretion, this entire Agreement, may be terminated
by Licensor at its sole discretion for any reason or no reason at all, such
termination to be effective sixty (60) days following the receipt of written
notice thereof from Licensor by Licensee. Only After the expiration of the first
one (1) year term, Licensee may terminate this Agreement at its sole discretion
for any reason or no reason at all, such termination to be effective sixty (60)
days following the receipt of written notice thereof from Licensee by Licensor.
In addition, this Agreement may be terminated by any party upon a material
breach by the other party upon thirty (30) days prior written notice to the
other party, provided that termination may be avoided if such breach is cured to
the satisfaction of the non-breaching party within the thirty (30) days.
Finally, Licensor may terminate this agreement upon Licensor’s determination
that Licensee is not in compliance with Section 2 above, and Licensor
determines, at its sole discretion, that Licensee remains non-compliant fifteen
(15) days after receiving written notice thereof from Licensor.


3.3    Licensee shall cease and desist from all use of any Mark immediately upon
the termination or expiration of this Agreement for any reason. Termination or
expiration of this Agreement shall neither release nor discharge any party from
any obligation, debt or liability which shall have previously accrued and which
remains to be performed upon the date of termination nor prevent a party from
pursuing any other remedies at law or in equity.
4.    Notices


All notices required by this Agreement shall be deemed given when in writing and
delivered personally or deposited in the United States mail, postage prepaid,
return receipt requested, addressed to the other party at the address set forth
below or on such other address as the party may designate in writing in
accordance with this Section:
If to Licensor:
If to Licensee:
BlackRock, Inc.
55 East 52nd Street
New York, New York 10055
Attn: General Counsel
BlackRock TCP Capital Corp.
2951 28th Street, Suite 1000
Santa Monica, California 90405
Attn: Elizabeth Greenwood, CCO



Notices given by mail shall be deemed received two (2) business days after
mailing.


5.    General Provisions


This Agreement has been executed and delivered in, and shall be construed and
enforced in accordance with, the laws of the State of California. This Agreement
shall be binding upon


3

--------------------------------------------------------------------------------





and shall inure to the benefit of Licensor and its successors and assigns.
Except as expressly permitted in advance in writing by Licensor, Licensee,
acting alone or together with others, shall not assign or otherwise transfer any
rights granted to it under this Agreement for any reason, nor permit any other
person (except Special Value Continuation Partners, LP) to enjoy such rights
through sublicensing, delegation, subcontracting, agency relationship or other
means. Except as aforesaid, no provision of this Agreement is intended, nor
shall any provision of this Agreement be deemed or interpreted, to create any
benefit to or for any person not a party to this Agreement. This Agreement may
be amended only by a written instrument signed by the authorized representatives
of the parties. This Agreement represents the entire Agreement of the parties
regarding Licensee’s right to exploit any Mark and supersedes any previous
agreements between the parties relating to the same subject matter. No waiver of
any provision of this Agreement shall be effective against either party unless
it is in writing and signed by the party granting the waiver. The failure to
exercise any right shall not operate as waiver of such right. No delay or
failure to require performance of any provision of this Agreement shall
constitute a waiver of that provision as to that or any other instance. Licensee
stipulates and agrees that any breach by either of them of any provision of
Section 2, or use of the Marks outside of the scope of the grant set forth in
Section 1, will cause Licensor irreparable harm for which monetary damages will
not be an adequate remedy. Therefore, Licensee stipulates that, in addition to
all such other remedies to which Licensor may be entitled at law or in equity,
Licensor shall be entitled to receive temporary, preliminary, and permanent
injunctive relief with regard to any such breach of Sections 2 or use of the
Marks outside the scope of Section 1 by Licensee.
[Signature Page Follows]




4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date. By their signatures below, each of the parties represents that
they have the authority to execute this Agreement and do hereby bind the party
on whose behalf their execution is made.
“Licensor”
BlackRock, Inc.
“Licensee”
BlackRock TCP Capital Corp.
By:____________________________
Print: ____________________________
Its: ______________________________
Date:____________________________
By:____________________________
Print: ____________________________
Its: ______________________________
Date:____________________________















5

--------------------------------------------------------------------------------





EXHIBIT A
BlackRock Logo Use Policy


In addition to conforming with such style and usage guidelines as are set forth
in the Agreement or as Licensor may provide Licensee from time to time pursuant
to section 2.2 of the Agreement, all uses of the Mark shall conform to the
following:


I.    Trade Name Uses.


All uses of the Marks as a component of the trade names of Licensee shall
conform to the following, and no other trade name uses are permitted:


1.    BlackRock TCP Capital Corp. and BlackRock TCP Capital, where “BlackRock”
is always depicted with the B and the R in capital letters, without intervening
punctuation, and as part of a single continuous phrase with the words "TCP
Capital," which shall always appear immediately following "BlackRock" in the
same font size, font color, and font style with "BlackRock".


II.    Service Mark Uses.


All uses of the Marks as a service mark shall conform to the following:


1.    The permitted service marks are the word mark BlackRock TCP Capital, and
the design variation of the BlackRock TCP Capital mark that will be provided by
Licensor to Licensee.


2.    In the service marks, the letters "BlackRock" shall not be used as a
service mark apart from the term "TCP Capital."


3.    Except as otherwise permitted by Licensor, the service mark shall be
designated with an SM designation in all prominent uses.


III.    Amendment.


This Exhibit A is in addition to, and without limitation, of Licensor's rights
and privileges under the Agreement.




6